DETAILED ACTION
This is in response to the Request for Continued Examination filed 12/25/2021 wherein claims 4, 6-7, and 13-14 have been canceled and claims 1-3, 5, and 8-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (JP 2004116416) in view of Petzen, III et al. (US 2017/0241298) and Baer et al. (US 2005/0235649).
Regarding Independent Claim 1, Nakamoto teaches (Figures 1-18) a system for controlling start-up (via 11b) of a combined cycle power plant (see Figure 15) that includes a gas turbine (1) and a heat recovery steam generator (2), the system comprising:
one or more sensors (24a, 24b) configured to respectively determine (via 17a, 17b) an operating state (the temperature of the steam and the temperature of the metal of the steam turbine  – see Page 3, lines 28-37 and Page 9, lines 1-5) of a component (3) of the combined cycle power plant (see Figure 15), by measuring (via 24a, 24b) the operating state (the temperature of the steam and the temperature of the metal of the steam turbine – see Page 3, lines 28-37 and Page 9, lines 1-5) of the component (3) of the combined cycle power plant (see Figure 15); and
a controller (11b) configured to control the start-up (see Page 5, lines 10-13) of the combined cycle power plant (see Figure 15) based on the operating state (the temperature of the steam and the temperature of the metal of the steam turbine  – see Page 3, lines 28-37 and Page 9, lines 1-5) of the component (3) of the combined cycle power plant (see Figure 15), wherein
the controller (11b) is configured to determine one or more restrictive conditions (a limit value of thermal stress – see Page 5, lines 36-39 and Page 10, lines 29-38) that restrict setting of an operational value (the value of the steam injection into the bypass stream and the steam turbine – see Page 3, lines 20-25 and Page 4, lines 32-35) of an operational parameter (the steam injection into the bypass stream and the steam turbine; see Page 3, lines 17-20 and Page 4, lines 32-35) of the combined cycle power plant (see Figure 15) based on the operating state (the temperature of the steam and the temperature of the metal of the steam turbine  – see Page 3, lines 28-37 and Page 9, lines 1-5) of the component (3) of the combined cycle power plant (see Figure 15), the one or more restrictive conditions (a limit value of thermal stress – see Page 5, lines 36-39 and Page 10, lines 29-38) includes a thermal stress margin (see Page 5, lines 36-39 
the controller (11b) is configured to set (by adjusting valves 8, 9, 10) a rate at which an amount of electric power that is produced by the gas turbine increases (depending on the temperature of the steam and the temperature of the metal of the steam turbine at the time of switching the steam, the switching time for injecting steam into the bypass stream and the steam turbine, and the rate of increase in power generation output after switching the steam – Page 3, lines 28-31; operating a combined power plant wherein, as an operational variable, an increase rate of the combined power generation output after switching the steam – Page 5, lines 13-17), based on a result of the one or more restrictive conditions (from 22 to 18; see Figure 6 and Page 11, lines 28-33),
the controller (11b) is configured to set the rate at which the amount of electric power that is produced by the gas turbine (Page 10, lines 10-35) increases to a first rate of increase (15 – see Figure 6 and Page 4, lines 36-37; also see the upper diagram in Figure 4b showing incremental rates of increase of electric power) when the thermal stress margin of the rotor of the steam turbine (3) is a first value or above (calculated from 17a, 17b – see Figure 6 and Page 8, lines 29-32; also see the lower diagram in Figure 4b showing changes in thermal stress), and 
the controller (11b) is configured to set the rate at which the amount of electric power that is produced by the gas turbine (Page 10, lines 10-35) increases to a rate of increase that is less than the first rate of increase (15 – see Figure 6 and Page 4, lines 36-37; see also Figures 4A-4B showing a segmented output increase in combined power generation output – see Page 10, lines 29-38) when the thermal stress margin of the rotor of the steam turbine (3) is less than the first value (calculated from 17a, 17b – see Figure 6 and Page 8, lines 29-32). Nakamoto also states “the power generation output by the gas turbine equipment 1 increases as the fuel flow rate of the gas turbine equipment 1 increases, and the exhaust gas temperature also increases while the exhaust gas flow rate is constant. Since the temperature of the steam generated in the waste heat recovery boiler 2 changes according to the exhaust gas temperature, the steam temperature 
Nakamoto does not teach that the restrictive conditions of the controller include a lower limit value of a water capacity of the heat recovery steam generator. Nakamoto also does not teach that the controller sets the rate of increase of the electric power generated by the gas turbine to a maximum rate when the thermal stress margin is above a first value and sets the rate of increase of the electric power generated by the gas turbine to a value that is obtained by multiplying the maximum rate of increase by a fixed rate which is greater than 0, but is less than 1 when the thermal stress margin is less than the first value.
Petzen teaches (Figures 1-3) a combined cycle power plant (10) that includes a controller (50), wherein the controller (50) determines restrictive conditions (threshold ranges of measured parameters; see abstract and Paragraph 0020) that include a lower limit value of a water capacity (maintaining the boiler drum water level within high and low levels is significant for plant protection and equipment safety; the water level in boiler drum; see Paragraphs 0002 and 0020) of a heat recovery steam generator (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto to include the lower limit value of a water capacity of the heat recovery steam generator to be a restrictive condition, as taught by Petzen, in order to avoid damage in the HRSG system (see Paragraph 0002 of Petzen). Nakamoto in view of Petzen does not teach that the controller sets the rate of increase of the electric power generated by the gas turbine to a maximum rate when the thermal stress margin is above a first value and sets the rate of increase of the electric power generated by the gas turbine to a value that is obtained by multiplying the maximum rate of increase by a fixed rate which is greater than 0, but is less than 1 when the thermal stress margin is less than the first value.
Baer teaches that “the rate of increase in load and temperature of the gas turbine exhaust is constrained by thermal transient stress limits in the components of the steam turbine and the balance of the plant, including the heat recovery steam generator (HRSG) that is exposed to the hot exhaust gas stream. During startup, the startup temperature of the gas turbine exhaust is regulated to gradually heat and pressurize the HRSG. In a typical combined cycle power plant, the gas turbine may be initially limited In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that increasing the rate of electric power generated by the gas turbine (due to an increase in a fuel flow rate in the gas turbine engine) by a value that is too large will lead to exceeding the thermal stress limits in the components of the steam turbine.
Therefore, since the general conditions of the claim, i.e. that the rate of increase of the electric power generated by the gas turbine should be constrained by the thermal stress limits of the steam turbine, was taught in the prior art by Baer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the rate of increase of the gas turbine load, as taught by Baer, in order to avoid surpassing the thermal stress limits of the components of the steam turbine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Regarding Independent Claim 8, Nakamoto teaches (Figures 1-18) a method performed by a system for controlling start-up (via 11b) of a combined cycle power plant (see Figure 15) that includes a gas turbine (1) and a heat recovery steam generator (2), the method comprising:
determining an operating state (the temperature of the steam and the temperature of the metal of the steam turbine  – see Page 3, lines 28-37 and Page 9, lines 1-5) of a component (3) of the combined cycle power plant (see Figure 15) using one or more sensors (24a, 24b), by measuring the operating state (the temperature of the steam and the temperature of the metal of 
controlling (via 11b) the start-up (see Page 5, lines 10-13) of the combined cycle power plant (see Figure 15) based on the operating state (the temperature of the steam and the temperature of the metal of the steam turbine  – see Page 3, lines 28-37 and Page 9, lines 1-5) of the one or more components (3) of the combined cycle power plant (see Figure 15), wherein
the controlling (via 11b) comprises
determining one or more restrictive conditions (a limit value of thermal stress – see Page 5, lines 36-39 and Page 10, lines 29-38) that restrict setting of an operational value (the value of the steam injection into the bypass stream and the steam turbine – see Page 3, lines 20-25 and Page 4, lines 32-35) of an operational parameter (the steam injection into the bypass stream and the steam turbine; see Page 3, lines 17-20 and Page 4, lines 32-35) of the combined cycle power plant (see Figure 15) based on the determined operating state (the temperature of the steam and the temperature of the metal of the steam turbine  – see Page 3, lines 28-37 and Page 9, lines 1-5) of the one or more components (3) of the combined cycle power plant (see Figure 15), the one or more restrictive conditions (a limit value of thermal stress – see Page 5, lines 36-39 and Page 10, lines 29-38) includes a thermal stress margin (see Page 5, lines 36-39 and Page 10, lines 29-38) of a rotor of a steam turbine (3) of the heat recovery stream generator (2); and
setting (by adjusting valves 8, 9, 10) a rate at which an amount of electric power that is produced by the gas turbine increases (depending on the temperature of the steam and the temperature of the metal of the steam turbine at the time of switching the steam, the switching time for injecting steam into the bypass stream and the steam turbine, and the rate of increase in power generation output after switching the steam – Page 3, lines 28-31; operating a combined power plant wherein, as an operational variable, an increase rate of 
setting the rate (via 11b) at which the amount of electric power that is produced by the gas turbine (Page 10, lines 10-35) increases to a first rate of increase (15 – see Figure 6 and Page 4, lines 36-37) when the thermal stress margin of the rotor of the steam turbine (3) is a first value or above (calculated from 17a, 17b – see Figure 6 and Page 8, lines 29-32; also see the upper diagram in Figure 4b showing incremental rates of increase of electric power), and 
setting the rate (via 11b) at which the amount of electric power that is produced by the gas turbine (Page 10, lines 10-35) increases to a rate of increase that is less than the first rate of increase (15 – see Figure 6 and Page 4, lines 36-37; see also Figures 4A-4B showing a segmented output increase in combined power generation output – see Page 10, lines 29-38) when the thermal stress margin of the rotor of the steam turbine (3) is less than the first value (calculated from 17a, 17b – see Figure 6 and Page 8, lines 29-32; also see the lower diagram in Figure 4b showing changes in thermal stress). Nakamoto also states “the power generation output by the gas turbine equipment 1 increases as the fuel flow rate of the gas turbine equipment 1 increases, and the exhaust gas temperature also increases while the exhaust gas flow rate is constant. Since the temperature of the steam generated in the waste heat recovery boiler 2 changes according to the exhaust gas temperature, the steam temperature rises while the gas turbine equipment 1 is started and the output is increased” (Page 2, lines 20-27 of Nakamoto).
Nakamoto does not teach that the restrictive conditions of the controller include a lower limit value of a water capacity of the heat recovery steam generator. Nakamoto also does not teach that the controller sets the rate of increase of the electric power generated by the gas turbine to a maximum rate 
Petzen teaches (Figures 1-3) a combined cycle power plant (10) that includes a controller (50), wherein the controller (50) determines restrictive conditions (threshold ranges of measured parameters; see abstract and Paragraph 0020) that include a lower limit value of a water capacity (maintaining the boiler drum water level within high and low levels is significant for plant protection and equipment safety; the water level in boiler drum; see Paragraphs 0002 and 0020) of a heat recovery steam generator (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto to include the lower limit value of a water capacity of the heat recovery steam generator to be a restrictive condition, as taught by Petzen, in order to avoid damage in the HRSG system (see Paragraph 0002 of Petzen). Nakamoto in view of Petzen does not teach that the controller sets the rate of increase of the electric power generated by the gas turbine to a maximum rate when the thermal stress margin is above a first value and sets the rate of increase of the electric power generated by the gas turbine to a value that is obtained by multiplying the maximum rate of increase by a fixed rate which is greater than 0, but is less than 1 when the thermal stress margin is less than the first value.
Baer teaches that “the rate of increase in load and temperature of the gas turbine exhaust is constrained by thermal transient stress limits in the components of the steam turbine and the balance of the plant, including the heat recovery steam generator (HRSG) that is exposed to the hot exhaust gas stream. During startup, the startup temperature of the gas turbine exhaust is regulated to gradually heat and pressurize the HRSG. In a typical combined cycle power plant, the gas turbine may be initially limited to about 20-30% rated power in order to maintain the exhaust at a sufficiently low temperature to maintain stresses within acceptable levels in the cold HRSG” (Paragraph 0003 of Baer). As recognized by Nakamoto above, the power generation output by the gas turbine engine is directly proportional to the fuel flow rate of the gas turbine engine and the temperature of the steam generated by the waste heat recovery boiler is directly proportional to the fuel flow rate of the gas turbine engine (see Page 2, lines 20-In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the rate of electric power generated by the gas turbine (due to an increase in a fuel flow rate in the gas turbine engine) by a value that is too large will lead to exceeding the thermal stress limits in the components of the steam turbine. 
Therefore, since the general conditions of the claim, i.e. that the rate of increase of the electric power generated by the gas turbine should be constrained by the thermal stress limits of the steam turbine, was taught in the prior art by Baer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the rate of increase of the gas turbine load, as taught by Baer, in order to avoid surpassing the thermal stress limits of the components of the steam turbine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (JP 2004116416) in view of Petzen, III et al. (US 2017/0241298) and Baer et al. (US 2005/0235649), as applied to claims 1 and 8 above, and further in view of Kim et al. (US 2014/0373540).
Regarding Claim 2, Nakamoto in view of Petzen and Baer teaches the invention as claimed and as discussed above. Nakamoto in view of Petzen and Baer does not teach, as discussed so far, wherein the one or more restrictive conditions further include at least one of an upper limit value of a temperature of steam in the heat recovery steam generator, and an upper limit value of a pressure of the steam in the heat recovery steam generator.
Petzen teaches (Figures 1-3) a combined cycle power plant (10) that includes a controller (50), wherein the controller (50) determines restrictive conditions (threshold ranges of measured parameters; see abstract and Paragraph 0020) that include an upper limit value of a pressure of the steam in the heat 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto in view of Petzen and Baer to include the upper limit value of a pressure of the steam in the heat recovery steam generator to be a restrictive condition, as taught by Petzen, in order to avoid damage in the HRSG system (see Paragraph 0002 of Petzen). Nakamoto in view of Petzen and Baer does not teach, as discussed so far, wherein the one or more restrictive conditions further include at least one of an upper limit value of a temperature of steam in the heat recovery steam generator.
Kim teaches (Figures 1-7) the controller (7) is configured to determine one or more restrictive conditions (S713; see Figure 2) that restrict setting of an operational value (a value of steam flow rate or a value fuel flow rate; see Paragraph 0043) of an operational parameter (steam flow rate or fuel flow rate; see Paragraph 0043) of the combined cycle power plant (see Figure 1) based on the operating state (a temperature of the steam, a temperature of the turbine casing, and a temperature of the turbine rotor – see Paragraph 0041) of the component (3) of the combined cycle power plant (see Figure 1), and the controller (7) is configured to set (by adjusting valves 14 and 31) the operational value (a value of steam flow rate or a value fuel flow rate; see Paragraph 0043) of the operational parameter (steam flow rate or fuel flow rate; see Paragraph 0043) based on a result of the one or more restrictive conditions (S713; see Figure 2), wherein the one or more restrictive conditions (S713; see Figure 2) includes an upper limit of a temperature of steam (S713; see Figure 2) in the heat recovery steam generator (2, 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto in view of Petzen and Baer to include the one or more restrictive conditions being an upper limit of a temperature of steam in the heat recovery steam generator, as taught by Kim, in order to hold the steam temperature within a predetermined range (Paragraph 0010 of Kim) such that the thermal elongation difference between the casing and the rotor is suppressed (Paragraphs 0059-0060 of Kim).
Regarding Claim 9, Nakamoto in view of Petzen and Baer teaches the invention as claimed and as discussed above. Nakamoto in view of Petzen and Baer does not teach, as discussed so far, wherein 
Petzen teaches (Figures 1-3) a combined cycle power plant (10) that includes a controller (50), wherein the controller (50) determines restrictive conditions (threshold ranges of measured parameters; see abstract and Paragraph 0020) that include an upper limit value of a pressure of the steam in the heat recovery steam generator (a value above a threshold range of a steam pressure; see abstract and Paragraph 0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto in view of Petzen and Baer to include the upper limit value of a pressure of the steam in the heat recovery steam generator to be a restrictive condition, as taught by Petzen, in order to avoid damage in the HRSG system (see Paragraph 0002 of Petzen). Nakamoto in view of Petzen and Baer does not teach, as discussed so far, wherein the one or more restrictive conditions further include at least one of an upper limit value of a temperature of steam in the heat recovery steam generator.
Kim teaches (Figures 1-7) the controller (7) is configured to determine one or more restrictive conditions (S713; see Figure 2) that restrict setting of an operational value (a value of steam flow rate or a value fuel flow rate; see Paragraph 0043) of an operational parameter (steam flow rate or fuel flow rate; see Paragraph 0043) of the combined cycle power plant (see Figure 1) based on the operating state (a temperature of the steam, a temperature of the turbine casing, and a temperature of the turbine rotor – see Paragraph 0041) of the component (3) of the combined cycle power plant (see Figure 1), and the controller (7) is configured to set (by adjusting valves 14 and 31) the operational value (a value of steam flow rate or a value fuel flow rate; see Paragraph 0043) of the operational parameter (steam flow rate or fuel flow rate; see Paragraph 0043) based on a result of the one or more restrictive conditions (S713; see Figure 2), wherein the one or more restrictive conditions (S713; see Figure 2) includes an upper limit of a temperature of steam (S713; see Figure 2) in the heat recovery steam generator (2, 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto in view of Petzen and Baer to include the one or more .

Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (JP 2004116416) in view of Petzen, III et al. (US 2017/0241298) and Baer et al. (US 2005/0235649), as applied to claims 1 and 8 above, and further in view of Kim et al. (US 2014/0373540) and Tanaka et al. (US 2005/0074049).
Regarding Claim 3, Nakamoto in view of Petzen and Baer teaches the invention as claimed and as discussed above. Nakamoto in view of Petzen and Baer does not teach wherein one or more restrictive conditions further include at least one of an upper limit of a temperature of a heater that generates the steam within the heat recovery steam generator, and an upper limit value of a temperature of the rotor of the steam turbine.
Kim teaches (Figures 1-7) the controller (7) is configured to determine one or more restrictive conditions (S713; see Figure 2) that restrict setting of an operational value (a value of steam flow rate or a value fuel flow rate; see Paragraph 0043) of an operational parameter (steam flow rate or fuel flow rate; see Paragraph 0043) of the combined cycle power plant (see Figure 1) based on the operating state (a temperature of the steam, a temperature of the turbine casing, and a temperature of the turbine rotor – see Paragraph 0041) of the component (3) of the combined cycle power plant (see Figure 1), and the controller (7) is configured to set (by adjusting valves 14 and 31) the operational value (a value of steam flow rate or a value fuel flow rate; see Paragraph 0043) of the operational parameter (steam flow rate or fuel flow rate; see Paragraph 0043) based on a result of the one or more restrictive conditions (S713; see Figure 2), wherein the one or more restrictive conditions (S713; see Figure 2) includes an upper limit of a temperature of steam (S713; see Figure 2) in the heat recovery steam generator (2, 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto in view of Petzen and Baer to include the one or more restrictive conditions being an upper limit of a temperature of steam in the heat recovery steam generator, 
Tanaka teaches (Figures 1-11) a combined cycle power plant (see Figure 1) that includes a controller (10), wherein the controller (10) determines restrictive conditions (threshold values t1, t2) that include an upper limit value of a temperature of the rotor of the steam turbine (see Paragraph 0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto in view of Petzen, Baer, and Kim to include the limit value of a temperature of the rotor of the steam turbine, as taught by Tanaka, in order to set the speed-increase ratio of the rotational speed of the steam turbine so that the shaft-misalignment amount stays within a permissible range (see abstract of Tanaka).
Regarding Claim 10, Nakamoto in view of Petzen and Baer teaches the invention as claimed and as discussed above. Nakamoto in view of Petzen and Baer does not teach wherein one or more restrictive conditions further include at least one of an upper limit of a temperature of a heater that generates the steam within the heat recovery steam generator, a lower limit value of a water capacity of the heat recovery steam generator, and an upper limit value of a temperature of the rotor of the steam turbine.
Kim teaches (Figures 1-7) the controller (7) is configured to determine one or more restrictive conditions (S713; see Figure 2) that restrict setting of an operational value (a value of steam flow rate or a value fuel flow rate; see Paragraph 0043) of an operational parameter (steam flow rate or fuel flow rate; see Paragraph 0043) of the combined cycle power plant (see Figure 1) based on the operating state (a temperature of the steam, a temperature of the turbine casing, and a temperature of the turbine rotor – see Paragraph 0041) of the component (3) of the combined cycle power plant (see Figure 1), and the controller (7) is configured to set (by adjusting valves 14 and 31) the operational value (a value of steam flow rate or a value fuel flow rate; see Paragraph 0043) of the operational parameter (steam flow rate or fuel flow rate; see Paragraph 0043) based on a result of the one or more restrictive conditions (S713; see 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto in view of Petzen and Baer to include the one or more restrictive conditions being an upper limit of a temperature of steam in the heat recovery steam generator, as taught by Kim, in order to hold the steam temperature within a predetermined range (Paragraph 0010 of Kim) such that the thermal elongation difference between the casing and the rotor is suppressed (Paragraphs 0059-0060 of Kim). Nakamoto in view of Petzen, Baer, and Kim does not teach wherein one or more restrictive conditions further include an upper limit value of a temperature of the rotor of the steam turbine.
Tanaka teaches (Figures 1-11) a combined cycle power plant (see Figure 1) that includes a controller (10), wherein the controller (10) determines restrictive conditions (threshold values t1, t2) that include an upper limit value of a temperature of the rotor of the steam turbine (see Paragraph 0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto in view of Petzen, Baer, and Kim to include the limit value of a temperature of the rotor of the steam turbine, as taught by Tanaka, in order to set the speed-increase ratio of the rotational speed of the steam turbine so that the shaft-misalignment amount stays within a permissible range (see abstract of Tanaka).
Regarding Claim 11, Nakamoto in view of Petzen, Baer, Kim, and Tanaka teaches the invention as claimed and as discussed above. Nakamoto further teaches (Figures 1-18) wherein determining the one or more restrictive conditions (a limit value of thermal stress – see Page 5, lines 36-39 and Page 10, lines 29-38) includes determining that the thermal stress margin (a limit value of thermal stress – see Page 5, lines 36-39 and Page 10, lines 29-38) of the rotor of the steam turbine (3) is normal when the thermal stress margin (a limit value of thermal stress – see Page 5, lines 36-39 and Page 10, lines 29-38) of the rotor of the steam turbine (3) has the first value or above (when the thermal stress is less than the limit value – see Page 16, lines 24-28) and determining that the thermal stress margin (a limit value of thermal stress – see Page 5, lines 36-39 and Page 10, lines 29-38) of the rotor of the steam turbine (3) fails when the thermal stress margin (a limit value of thermal stress – see Page 5, lines 36-39 and Page 
However, as discussed above, Baer teaches “the rate of increase in load and temperature of the gas turbine exhaust is constrained by thermal transient stress limits in the components of the steam turbine and the balance of the plant, including the heat recovery steam generator (HRSG) that is exposed to the hot exhaust gas stream. During startup, the startup temperature of the gas turbine exhaust is regulated to gradually heat and pressurize the HRSG. In a typical combined cycle power plant, the gas turbine may be initially limited to about 20-30% rated power in order to maintain the exhaust at a sufficiently low temperature to maintain stresses within acceptable levels in the cold HRSG” (Paragraph 0003). Therefore, the rate of increase in the electric power generated by the gas turbine is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the rate of electric power generated by the gas turbine by a value that is too large will lead to exceeding the thermal stress limits in the components of the steam turbine. 
Therefore, since the general conditions of the claim, i.e. that the rate of increase of the electric power generated by the gas turbine should be constrained by the thermal stress limits of the steam turbine, was taught in the prior art by Baer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the rate of increase of the gas turbine load, as taught by Baer, in order to avoid surpassing the thermal stress limits of the components of the steam turbine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (JP 2004116416) in view of Petzen, III et al. (US 2017/0241298), Baer et al. (US 2005/0235649), Kim et al. (US 2014/0373540), and Tanaka et al. (US 2005/0074049) as applied to claims 3 and 10 above, and further in view of Yashiki et al. (US 2014/0290249).
Regarding Claim 5, Nakamoto in view of Petzen, Baer, Kim, and Tanaka teaches the invention as claimed and as discussed above. Nakamoto further teaches (Figures 1-18) wherein the controller (11b) is configured to set the rate at which the amount of electric power increases (15 – see Figure 6 and Page 4, lines 36-37; see also Figures 4A-4B showing a segmented output increase in combined power generation output – see Page 10, lines 29-38) using a controller (19) based on the thermal stress margin (calculated from 17a, 17b – see Figure 6 and Paragraph 8, lines 29-32) when the thermal stress margin of the rotor of the steam turbine (3) is less than the first value (calculated from 17a, 17b – see Figure 6 and Page 8, lines 29-32). Nakamoto in view of Petzen, Baer, Kim, and Tanaka does not teach wherein the controller is a proportional-integral controller.
Yashiki teaches (Figures 1-7) a controller (21) for the starting of a combined cycle power plant (see Figure 1), wherein the controller executes PID control to control the valve opening angles (see Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto in view of Petzen, Baer. Kim, and Tanaka to include the proportional-integral controller, as taught by Yashiki, in order to control the control input variable according the flow control command values (Paragraph 0034 of Yashiki).
It is further noted that a simple substitution of one known element (in this case, the controller as taught by Nakamoto) for another (in this case, the PID controller as taught by Yashiki) to obtain predictable results (in this case, to control the valve opening angle according to the flow control command values) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 12, Nakamoto in view of Petzen, Baer, Kim, and Tanaka teaches the invention as claimed and as discussed above. Nakamoto further teaches (Figures 1-18) wherein determining the one or more restrictive conditions (a limit value of thermal stress – see Page 5, lines 36-39 and Page 10, lines 29-38) includes 

determining that the thermal stress margin (a limit value of thermal stress – see Page 5, lines 36-39 and Page 10, lines 29-38) of the rotor of the steam turbine (3) fails when the thermal stress margin (a limit value of thermal stress – see Page 5, lines 36-39 and Page 10, lines 29-38) of the rotor of the steam turbine (3) is less than the first value (the thermal stress is over the limit – see Page 16, lines 28-31),
wherein the first rate of increase (15 – see Figure 6 and Page 4, lines 36-37) is set (via 11b) when the thermal stress margin (calculated from 17a, 17b – see Figure 6 and Page 8, lines 29-32) is determined to be normal (when the thermal stress is less than the limit value – see Page 16, lines 24-28),
wherein the rate of increase that is less than the first rate (15 – see Figure 6 and Page 4, lines 36-37; also see Figures 4A-4B showing a segmented output increase in combined power generation; see Page 10, lines 29-38) is calculated with a controller (19) based on the thermal stress margin when the thermal stress margin is determined to fail (calculated from 17a, 17b – see Figure 6 and Page 8, lines 29-32). Nakamoto does not teach that the first rate of increase is a maximum rate of increase.
However, as discussed above, Baer teaches “the rate of increase in load and temperature of the gas turbine exhaust is constrained by thermal transient stress limits in the components of the steam turbine and the balance of the plant, including the heat recovery steam generator (HRSG) that is exposed to the hot exhaust gas stream. During startup, the startup temperature of the gas turbine exhaust is regulated to gradually heat and pressurize the HRSG. In a typical combined cycle power plant, the gas turbine may be initially limited to about 20-30% rated power in order to maintain the exhaust at a sufficiently low temperature to maintain stresses within acceptable levels in the cold HRSG” (Paragraph 0003). Therefore, the rate of increase in the electric power generated by the gas turbine is recognized as In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the rate of electric power generated by the gas turbine by a value that is too large will lead to exceeding the thermal stress limits in the components of the steam turbine. 
Therefore, since the general conditions of the claim, i.e. that the rate of increase of the electric power generated by the gas turbine should be constrained by the thermal stress limits of the steam turbine, was taught in the prior art by Baer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the rate of increase of the gas turbine load, as taught by Baer, in order to avoid surpassing the thermal stress limits of the components of the steam turbine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A). Nakamoto in view of Petzen, Baer, Kim, and Tanaka does not teach wherein the controller is a proportional-integral controller.
Yashiki teaches (Figures 1-7) a controller (21) for the starting of a combined cycle power plant (see Figure 1), wherein the controller executes PID control to control the valve opening angles (see Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto in view of Petzen, Baer, Kim, and Tanaka to include the proportional-integral controller, as taught by Yashiki, in order to control the control input variable according the flow control command values (Paragraph 0034 of Yashiki).
It is further noted that a simple substitution of one known element (in this case, the controller as taught by Nakamoto) for another (in this case, the PID controller as taught by Yashiki) to obtain predictable results (in this case, to control the valve opening angle according to the flow control command values) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.


Response to Arguments
Applicant's arguments filed 12/25/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach a controller configured to set the rate at which the amount of electric power that is produced by the gas turbine increases to a maximum rate of increase by adjusting an amount of fuel introduced into the gas turbine when the thermal stress margin of the rotor of the steam turbine is a first value or above, and the controller is configured to set the rate at which the amount of the electric power that is produced by the gas turbine increases to a rate of increase that is obtained by multiplying the maximum rate of increase by a fixed rate which is greater than 0, but is smaller than 1 by adjusting the amount of fuel introduced into the gas turbine when the thermal stress margin of the rotor of the steam turbine is less than the first value. In response, Nakamoto teaches (Figures 1-18) a controller (11b) configured to control the start-up (see Page 5, lines 10-13) of a combined cycle power plant (see Figure 15) based on the operating state (the temperature of the steam and the temperature of the metal of the steam turbine  – see Page 3, lines 28-37 and Page 9, lines 1-5) of the component (3) of the combined cycle power plant (see Figure 15), wherein the controller (11b) is configured to set (by adjusting valves 8, 9, 10) a rate at which an amount of electric power that is produced by the gas turbine increases (depending on the temperature of the steam and the temperature of the metal of the steam turbine at the time of switching the steam, the switching time for injecting steam into the bypass stream and the steam turbine, and the rate of increase in power generation output after switching the steam – Page 3, lines 28-31; operating a combined power plant wherein, as an operational variable, an increase rate of the combined power generation output after switching the steam – Page 5, lines 13-17), based on a result of the one or more restrictive conditions (from 22 to 18; see Figure 6 and Page 11, lines 28-33), the controller (11b) is configured to set the rate at which the amount of electric power that is produced by the gas turbine (Page 10, lines 10-35) increases to a first rate of increase (15 – see Figure 6 and Page 4, lines 36-37; also see the upper diagram in Figure 4b showing incremental rates of increase of electric power) when the thermal stress margin of the rotor of the steam turbine (3) is a first value or above (calculated from 17a, 17b – see Figure 6 and Page 8, lines 29-32; also see the lower diagram in Figure 4b showing changes in thermal stress), and the controller (11b) is configured to set the rate at which the amount of electric power that is produced by the gas turbine (Page 10, lines 10-35) . 
Nakamoto also states “the power generation output by the gas turbine equipment 1 increases as the fuel flow rate of the gas turbine equipment 1 increases, and the exhaust gas temperature also increases while the exhaust gas flow rate is constant. Since the temperature of the steam generated in the waste heat recovery boiler 2 changes according to the exhaust gas temperature, the steam temperature rises while the gas turbine equipment 1 is started and the output is increased” (Page 2, lines 20-27 of Nakamoto).
Baer teaches that “the rate of increase in load and temperature of the gas turbine exhaust is constrained by thermal transient stress limits in the components of the steam turbine and the balance of the plant, including the heat recovery steam generator (HRSG) that is exposed to the hot exhaust gas stream. During startup, the startup temperature of the gas turbine exhaust is regulated to gradually heat and pressurize the HRSG. In a typical combined cycle power plant, the gas turbine may be initially limited to about 20-30% rated power in order to maintain the exhaust at a sufficiently low temperature to maintain stresses within acceptable levels in the cold HRSG” (Paragraph 0003 of Baer).
Although the control system of Baer is not identical to the control system of Nakamoto, Baer is relied upon for teaching the concept that increasing the rate of electric power generated by the gas turbine by a value that is too large will lead to exceeding the thermal stress limits in the components of the steam turbine. It is noted that "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). As recognized by Nakamoto, the power generation output by the gas turbine engine is directly .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references teaching the relationship between fuel rates and load or power generation in gas turbine engines.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741